Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney David Huang, Reg. # 39,229 on 10/19/2021.

Claims 1-8 and 11-20 are amended herein.
Claims 9 and 10 are cancelled herein.
Claims 21 and 22 are added as new claim herein

1.	(Currently amended)  A method of providing a virtual desktop, the method comprising:

based on the device identification information, creating a communications pathway between the display equipment and the mobile computing device; and
while the mobile computing device runs a virtual desktop session that conveys virtual desktop input from the mobile computing device to a virtual desktop server and virtual desktop output from the virtual desktop server to the mobile computing device to provide a virtual desktop on the mobile computing device, communicating over the communications pathway created between the display equipment and the mobile computing device to cast the virtual desktop from the mobile computing device to the browser operating on the display equipment;
wherein receiving the device identification information via the browser operating on the display equipment includes:
loading a first web page that includes a discovery script, and
running the discovery script to obtain the device identification information identifying the mobile computing device; 
wherein the device identification information includes a network address that uniquely identifies the mobile computing device on a computer network; and
wherein running the discovery script to obtain the device identification information identifying the mobile computing device includes:
capturing an image displayed on a touchscreen of the mobile computing device using a camera of the display equipment, and
deriving the network address from the captured image displayed on the touchscreen of the mobile computing device.

2.	(Currently amended)  The [[A]] method as in claim 1 wherein the display equipment includes an electronic screen and control circuitry that runs the browser to display a browser window on the electronic screen; and 
	wherein communicating over the communications pathway created between the display equipment and the mobile computing device includes:
receiving a virtual desktop graphics stream from the mobile computing device and rendering the virtual desktop graphics stream within the browser window displayed on the electronic screen. 

3.	(Currently amended)  The [[A]] method as in claim 2 wherein the display equipment further includes:
a keyboard and a physical mouse coupled to the control circuitry; and
wherein communicating over the communications pathway created between the display equipment and the mobile computing device further includes:


4.	(Currently amended)  The [[A]]  method as in claim 3 wherein receiving the virtual desktop graphics stream from the mobile computing device and rendering the virtual desktop graphics stream within the browser window displayed on the electronic screen includes:
while the keyboard events and mouse events are sent by the control circuitry, displaying different desktop images within the browser window on the electronic screen to depict operation of the virtual desktop in response to the mobile computing device conveying the keyboard events and mouse events to the virtual desktop server.  

5.	(Currently amended)  The [[A]] method as in claim 4, further comprising:
		sending a screen resolution for the electronic screen of the display equipment from the display equipment to the mobile computing device for conveyance to the virtual desktop server to enable the virtual desktop server to match a resolution of the different desktop images to the screen resolution for the electronic screen of the display equipment.   

The [[A]] method as in claim 5 wherein the touchscreen of the mobile computing device has a touchscreen resolution; 
wherein prior to sending the screen resolution for the electronic screen of the display equipment, the virtual desktop server provides a first set of desktop images having the touchscreen resolution; and
wherein sending the screen resolution for the electronic screen of the display equipment includes causing the virtual desktop server to provide a second set of desktop images having the screen resolution different from that of the first set of desktop images.  

7.	(Currently amended)  The [[A]] method as in claim 3 wherein sending the keyboard events and the mouse events captured by the control circuitry that runs the browser from the display equipment to the mobile computing device over the communications pathway includes:
		redirecting keyboard events and mouse events which are detected within the browser window to the mobile computing device.  

8.	(Currently amended)  The [[A]] method as in claim 7 wherein receiving the virtual desktop graphics stream from the mobile computing device and rendering the virtual desktop graphics stream within the browser window displayed on the electronic screen includes:


9.	(Canceled).

10.	(Canceled).
 
11.	(Currently amended)  The [[A]] method as in claim 1 [[10]] wherein creating the communications pathway between the display equipment and the mobile computing device includes:
		performing a websocket operation that enables the browser operating on the display equipment to establish websocket communications between the browser operating on the display equipment and the mobile computing device.  

12.	(Currently amended)  The [[A]] method as in claim 2 [[9]], further comprising:
loading, in response to creating the communications pathway between the display equipment and the mobile computing device, a second web page in place of the first web page, the second web page including a rendering script.

13.	(Currently amended)  The [[A]] method as in claim 12 wherein receiving the virtual desktop graphics stream from the mobile computing device and rendering 
		in accordance with the rendering script of the second web page, displaying different desktop images generated by the virtual desktop server in the browser window displayed on the electronic screen.  

14.	(Currently amended)  The [[A]] method as in claim 13 wherein displaying the different desktop images generated by the virtual desktop server in the browser window displayed on the electronic screen includes:
decoding the virtual desktop graphics stream to render the different desktop images within the second web page while the electronic screen of the display equipment is recognized as an extended screen by the mobile computing device.  

15.	(Currently amended)  Display equipment, comprising:
		a communications interface constructed and arranged to connect to a computer network; 
		memory; and
		control circuitry coupled to the communications interface and the memory, the control circuitry configured to:
receive device identification information via a browser operating on the display equipment, the device identification information identifying a mobile computing device;

while the mobile computing device runs a virtual desktop session that conveys virtual desktop input from the mobile computing device to a virtual desktop server and virtual desktop output from the virtual desktop server to the mobile computing device to provide a virtual desktop on the mobile computing device, communicating over the communications pathway created between the display equipment and the mobile computing device to cast the virtual desktop from the mobile computing device to the browser operating on the display equipment;
wherein the control circuitry when receiving the device identification information via the browser operating on the display equipment, is constructed and arranged to:
load a first web page that includes a discovery script, and
run the discovery script to obtain the device identification information identifying the mobile computing device; 
wherein the device identification information includes a network address that uniquely identifies the mobile computing device on a computer network; and
wherein the control circuitry, when running the discovery script to obtain the device identification information identifying the mobile computing device, is constructed and arranged to:
capture an image displayed on a touchscreen of the mobile computing device using a camera of the display equipment, and
derive the network address from the captured image displayed on the touchscreen of the mobile computing device.

16.	(Currently amended)  The display 
an electronic screen, the control circuitry running the browser to display a browser window on the electronic screen; and 
wherein the control circuitry, when communicating over the communications pathway created between the display equipment and the mobile computing device, is constructed and arranged to:
receive a virtual desktop graphics stream from the mobile computing device and render the virtual desktop graphics stream within the browser window displayed on the electronic screen. 

17.	(Currently amended)  The display 
a keyboard and a physical mouse coupled to the control circuitry; and
wherein the control circuitry, when communicating over the communications pathway created between the display equipment and the mobile computing device, is further constructed and arranged to:

send the keyboard events and the mouse events over the communications pathway.  

18.	(Currently amended)  A computer program product having a non-transitory computer readable medium that stores a set of instructions to provide a virtual desktop; the set of instructions, when carried out by display equipment, causing the display equipment to perform a method of: 
receiving device identification information via a browser operating on display equipment, the device identification information identifying a mobile computing device;
based on the device identification information, creating a communications pathway between the display equipment and the mobile computing device; and
while the mobile computing device runs a virtual desktop session that conveys virtual desktop input from the mobile computing device to a virtual desktop server and virtual desktop output from the virtual desktop server to the mobile computing device to provide a virtual desktop on the mobile computing device, communicating over the communications pathway created between the display equipment and the mobile ;
wherein receiving the device identification information via the browser operating on the display equipment includes:
loading a first web page that includes a discovery script, and
running the discovery script to obtain the device identification information identifying the mobile computing device; 
wherein the device identification information includes a network address that uniquely identifies the mobile computing device on a computer network; and
wherein running the discovery script to obtain the device identification information identifying the mobile computing device includes:
capturing an image displayed on a touchscreen of the mobile computing device using a camera of the display equipment, and
deriving the network address from the captured image displayed on the touchscreen of the mobile computing device.

19.	(Currently amended)  The [[A]] computer program product as in claim 18 wherein the display equipment includes an electronic screen and control circuitry that runs the browser to display a browser window on the electronic screen, the electronic screen being larger than a touchscreen of the mobile computing device; and 

receiving a virtual desktop graphics stream from the mobile computing device and rendering the virtual desktop graphics stream within the browser window displayed on the electronic screen. 

20.	(Currently amended)  The [[A]] computer program product as in claim 19 wherein the display equipment further includes:
a keyboard and a physical mouse coupled to the control circuitry; and
wherein communicating over the communications pathway created between the display equipment and the mobile computing device further includes:
sending keyboard events and mouse events captured by the control circuitry that runs the browser from the display equipment to the mobile computing device over the communications pathway. 
 
21.	(New)  The display equipment as in claim 15 wherein the control circuitry is further constructed and arranged to:
load, in response to creating the communications pathway between the display equipment and the mobile computing device, a second web page that includes a rendering script.


loading, in response to creating the communications pathway between the display equipment and the mobile computing device, a second web page in place of the first web page, the second web page including a rendering script.


Reasons for Allowance

Claims 1-8, 11-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest cited prior arts of record are Petersen et al. (“Petersen”, US 2018/0089940 A1), Mehta et al. (“Mehta”, US Patent 10705690 B1) and Ivashin et al. (“Ivashin”, US 2013/0166629 A1).  Petersen teaches a gaming system player receiving the mobile identification information to card in via QR code; Mehta teaches a method of sending or casting virtual desktop information to multiple devices; Ivashin teaches a method for remote desktop control by remote host input device.  However, none of the cited prior art references of record fully anticipate or render obvious the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN S NGUYEN whose telephone number is (571)270-7612. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam M Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN S NGUYEN/Primary Examiner, Art Unit 2145